Citation Nr: 0912206	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The appellant's spouse died in March 1984.  The appellant 
claims that her deceased spouse had recognized service in the 
Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim of 
entitlement to VA benefits on the basis that her deceased 
spouse did not have qualifying service as a Veteran.  In 
September 2005 and April 2007, the Board remanded the claim 
for additional development.


FINDING OF FACT

Appellant's deceased spouse did not have qualifying service 
as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VA satisfied the duty to notify by means of letters dated in 
July 2002, February 2006 and May 2007.  The July 2002 and 
February 2006 letters requested that the appellant submit 
medical evidence and evidence of her spouse's service.  The 
appellant was told of her and VA's respective duties in 
obtaining evidence.  The May 2007 letter informed the 
appellant of the evidence acceptable to establish qualifying 
service and the evidence unacceptable to establish qualifying 
service, including guerrilla service.  She was asked to 
submit information and/or evidence to the RO.

Here, the appellant was not provided with notice as to 
Veteran status prior to the initial adjudication by the RO.  
However, since notice was provided by the May 2007 letter, 
she has had a meaningful opportunity to participate 
effectively in the processing of her claim as she had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, she 
was afforded additional adjudication by the RO's issuance of 
a supplemental statement of the case in December 2008.  
Therefore, she has not been prejudiced by this timing defect.

Additionally, while the appellant was not told of all the 
requirements to substantiate a claim for VA benefits, her 
claim fails because the evidence demonstrates that her spouse 
had no qualifying service as a Veteran, an element for which 
she was provided notice.  As the appellant fails to meet the 
first element outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Veteran status, any question as to the remaining 
Dingess elements are moot, and lack of notice regarding these 
elements cannot result in prejudice to the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish her spouse's status as a 
veteran, a medical examination or opinion would not 
substantiate the appellant's claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.



II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service 
department certifications will be accepted to establish 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d).  Moreover, it has been held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In support of her claim, the appellant submitted a Philippine 
Army certificate, dated in January 1946, and an Affidavit for 
Philippine Army Personnel.  None of this evidence meets the 
requirements for evidence acceptable to establish qualifying 
service for her spouse as specified in 38 C.F.R. § 3.203 and 
§ 3.40.  The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, an 
original Certificate of Discharge, or any other document 
issued by a service department.  

In March 2003, the National Personnel Records Center (NPRC) 
verified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the United States 
Armed Forces, based on the assumption that his middle name 
began with the letter "Q."  Thereafter, the lack of such 
service was again verified by the service department in July 
2004, and again in September 2004, based on the assumption 
that his middle name began with either "Q" or "G."  This 
verification/certification is binding on VA such that VA has 
no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has not submitted any of evidence from a service department 
establishing any service.  Id.  Therefore, inasmuch as the 
U.S. service department's determination regarding the service 
of appellant's spouse is binding on VA, the Board concludes 
that the appellant's spouse is not a "Veteran" for purposes 
of entitlement to VA benefits, and her claim for entitlement 
to VA benefits based on such service must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


